In an action to recover damages for personal injuries, etc., the plaintiff Dartha Cunningham appeals from an order of the Supreme Court, Suffolk County (Emerson, J.), dated July 30, 2003, which denied her motion, denominated as one pursuant to CFLR 5015 (a) (1) to vacate, which, in fact, was for leave to reargue that branch of the plaintiffs’ prior motion which was, in effect, to vacate so much of an order of the same court dated October 28, 2002, as granted that branch of the defendants’ prior motion which was to dismiss the complaint insofar as asserted by her.
Ordered that the appeal is dismissed, with costs to the respondents.
The order denying the appellant’s motion, denominated as one pursuant to CFLR 5015 (a) (1) to vacate, which, in fact, was *529for leave to reargue that branch of the plaintiffs’ prior motion which was, in effect, to vacate so much of an order of the same court dated October 28, 2002, as granted that branch of the defendants’ prior motion which was to dismiss the complaint insofar as asserted by her, is not appealable (see Brenner v Cross County Shopping Ctr., 308 AD2d 469, 470 [2003]; Syed v Fedor, 302 AD2d 451 [2003]; Lopez v Lincoln Appliances, Bedding & Furniture, 300 AD2d 451, 452 [2002]; Agayeva v KJ Shuttle Serv., 284 AD2d 488 [2001]). Florio, J.P., Adams, Goldstein, Rivera and Spolzino, JJ., concur.